Case 2:19-cr-00199-SAB ECFNo.1_ filed 10/25/19 PagelD.1 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Eastern District of Washington

   

 

 

 

United States of America ) §
v. ) — Ky
) Case No. POR Chee
) 2:19-MJ-600-JPR ASR Cp y,
) wt
SCOTT JOSEPH FRANKLIN )
7 )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 14, 2019 in the county of Spokane in the
_____ Eastern District of Washington , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Mailing Threatening Communications

Section 876(c)

This criminal complaint is based on these facts:

See attached Affidavit.

a Continued on the attached sheet. , LEZ

Complainant 's Sflature

BRIAN R. HOFF, Special Agent, FBI

 

Printed name gnd title

    

Sworn to before me and signed in my presence.

Date: /U-25-/%

 

i i Judge's signature
City and state: Spokane, Washington JOHN T. RODGERS, U.S. Magistrate Judge

 

‘ Printed name and title
